Exhibit 10.1

 

TRANSITION AGREEMENT AND GENERAL RELEASE

 

This Transition Agreement and General Release (this “Agreement”) is hereby
entered into by and between Lawrence Hamel, an individual (the “Employee”), and
AcelRx Pharmaceuticals, Inc., on behalf of itself and all of its affiliated
entities (collectively, the “Company”).

 

1.     Effective Date. Except as otherwise provided herein, this Agreement shall
be effective on the eighth calendar day after it has been executed by both of
the parties (the “Effective Date”), unless the Specified Sections (as defined in
Section 12(c), below) have been timely and properly revoked as provided in
Section 12(c) before the Effective Date.

 

2.     Separation from Employment; Future Consulting Relationship. The Employee
has been employed by the Company as its Chief Development Officer on an at-will
basis pursuant to the employment offer letter signed by the Employee on
September 6, 2006 (the “Employment Agreement”). The Employee’s employment with
the Company ended effective at the close of business on April 3, 2020 (the
“Separation Date”). The parties hereto agree that the Employment Agreement shall
be terminated as of the Separation Date. In consideration of the Employee’s
promises herein, the Company has offered to enter into a consulting relationship
with the Employee on the terms set forth in Exhibit A hereto.

 

3.     Continuation of Benefits After the Separation Date. The Employee’s
coverage under the Company’s health care benefits plans will end on the
Separation Date, but the Employee shall have the right to continue his group
health benefits coverage in accordance with the provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1986 (“COBRA”). Except as expressly
provided in this Agreement or in the plan documents governing the Company’s
employee benefit plans, after the Separation Date, the Employee will no longer
be eligible for, receive, accrue, or participate in any benefits or benefit
plans provided by the Company, including, without limitation, the Company’s
401(k) retirement plan; provided, however, that nothing in this Agreement shall
waive the Employee’s right to any vested amounts in the Company’s 401(k)
retirement plan, which amounts shall be handled as provided in the applicable
plan documents.

 

4.     Final Wages. The Company timely paid the Employee the unpaid portion of
his annual salary earned through the Separation Date and for all earned and
unused vacation time by having a check for this amount available for pick-up by,
or, at his option, sending it to the Employee by overnight mail or direct
deposit transfer on, that date.

 

5.     Insurance Continuation Payment. If the Employee timely elects to continue
coverage under the Company’s insurance plans under the provisions of COBRA, the
Company shall pay the full cost for such continued coverage, less the $168
monthly premium that the Employee will continue to pay, for the period that the
consulting relationship that will be entered with the Employee remains in
effect.

 

6.     Stock Options, Restricted Stock Units and Performance Stock Units. As of
the date of this Agreement, the Employee holds certain options (the “Options”)
to purchase Company shares, and shares of restricted stock units (the “RSUs”).
In return for the Employee’s promises in this Agreement, any portion of the
Employee’s Options and RSUs that were not vested as of the Separation Date shall
continue to vest for the period that the consulting relationship that will be
entered with the Employee remains in effect. Such consulting relationship shall
commence immediately following the Separation Date, such that there is no break
in service for purposes of the vesting of the Options and RSUs, and the Options
and RSUs shall otherwise continue to be subject to their terms and the terms of
the plan pursuant to which they were granted.

 

 

--------------------------------------------------------------------------------

 

 

7.     Acknowledgement of Total Compensation and Indebtedness. The Employee
acknowledges and agrees that the cash payments in Sections 4 and 5 of this
Agreement extinguish any and all obligations for monies, or other compensation
or benefits that the Employee claims or could claim to have earned or claims or
could claim is owed to him as a result of his employment by the Company through
the Separation Date, including any bonus or other incentive compensation.

 

8.     Tax Consequences. The Employee acknowledges that the Company has not made
any representations to him about, and that he has not relied upon any statement
in this Agreement with respect to, any individual tax consequences that may
arise by virtue of any payment provided under this Agreement, including, but not
limited to, the applicability of Section 409A of the Internal Revenue Code.

 

9.     Releases.

 

(a)   (i) Except as otherwise expressly provided in this Agreement, the
Employee, for himself and his heirs, executors, administrators, assigns,
affiliates, successors and agents (collectively, the “Employee’s Affiliates”)
hereby fully and without limitation releases and forever discharges the Company,
its parents, affiliates, subsidiaries, predecessors, successors and each of
their respective agents, representatives, shareholders, owners, officers,
directors, employees, consultants, attorneys, auditors, accountants, successors
and assigns (collectively, the “Releasees”), both individually and collectively,
from any and all rights, claims, demands, liabilities, actions, causes of
action, damages, losses, costs, expenses and compensation, of whatever nature
whatsoever, known or unknown, fixed or contingent (“Claims”), which the Employee
or any of the Employee’s Affiliates has or may have or may claim to have against
the Releasees by reason of any matter, cause, or thing whatsoever, from the
beginning of time to the Effective Date, including, without limiting the
generality of the foregoing, any Claims arising out of, based upon, or relating
to the recruitment, hiring, employment, remuneration, or separation of the
Employee by any of the Releasees, the Employee’s tenure as an employee of the
Company, any agreement or compensation arrangement between the Employee and the
Company, including the Company’s Amended and Restated Severance Benefit Plan, to
the maximum extent permitted by law. The Employee specifically and expressly
releases any Claims arising out of or based on: the Dodd-Frank Act; the
Sarbanes-Oxley Act of 2002; the California Fair Employment and Housing Act;
Title VII of the Civil Rights Act of 1964; the Americans With Disabilities Act;
ERISA; any provision of the laws of California governing wages and hours; the
California common law on fraud, misrepresentation, negligence, defamation,
infliction of emotional distress or other tort, breach of contract or covenant,
violation of public policy or wrongful separation; state or federal wage and
hour laws; or any other state or federal law, rule or regulation dealing with
the employment relationship.

 

 

2

--------------------------------------------------------------------------------

 

 

(ii) the Company for itself and its parents, affiliates, subsidiaries and
predecessors (the “Company Affiliates”) represents and agrees that as of the
date this Agreement is signed it is not aware of any acts, omissions, conduct or
factual basis for any Claims against Employee, and therefore, the Company on
behalf of itself and the Company Affiliates further represents and agrees that
it has no intention of pursing any Claim against the Employee. Notwithstanding
the foregoing, the parties agree that the representations provided for in this
Section 9(a)(ii) exclude and do not apply to any Claims that are unknown as of
the date this Agreement is signed.

 

(b)     Governmental Agencies.  Notwithstanding the release of claims language
set forth in this Section 9, nothing in this Agreement prohibits or prevents
Employee from filing a charge with or participating, testifying, or assisting in
any investigation, hearing, whistleblower proceeding or other proceeding before
any federal, state, or local government agency, nor does anything in this
Agreement preclude, prohibit, or otherwise limit, in any way, Employee’s rights
and abilities to contact, communicate with, report matters to, or otherwise
participate in any whistleblower program administered by any such agencies.

 

(c)     Nothing contained in this Section 9 or any other provision of this
Agreement shall release or waive any right that the Employee has to
indemnification by the Company with respect to which the Employee may be
eligible as provided in California Labor Code section 2802, any indemnification
agreement signed by the Employee, or any other applicable source.

 

10.     Waiver of Civil Code Section 1542.

 

(a)     The Employee understands and agrees that the release provided herein
extends to all Claims released above whether known or unknown, suspected or
unsuspected. The Employee expressly waives and relinquishes any and all rights
he may have under any law designed to prevent the waiver of unknown claims, such
as California Civil Code Section 1542, which provides as follows:

 

“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or released party.”

 

(b)     It is the intention of the Employee through this Agreement to fully,
finally and forever settle and release the Claims as set forth above. In
furtherance of such intention, the release herein given shall be and remain in
effect as a full and complete release of such matters notwithstanding the
discovery of any additional Claims or facts relating thereto.

 

11.     Release of Federal Age Discrimination Claims by the Employee. The
Employee hereby knowingly and voluntarily waives and releases all rights and
claims, known or unknown, arising under the Age Discrimination In Employment Act
of 1967, as amended, which he might otherwise have had against the Company or
any of the other Releasees regarding any actions which occurred prior to the
Effective Date.

 

3

--------------------------------------------------------------------------------

 

 

12.     Rights Under the Older Workers Benefit Protection Act. In accordance
with the Older Workers Benefit Protection Act of 1990, the Employee hereby is
advised of and acknowledges the following:

 

(a)     The Employee has the right to consult with an attorney before signing
this Agreement and is encouraged by the Company to do so;

 

(b)     The Employee has been given twenty-one (21) calendar days after being
presented with this Agreement to decide whether or not to sign this Agreement.
If the Employee signs this Agreement before the expiration of such period, the
Employee does so voluntarily and after having had the opportunity to consult
with an attorney; and

 

(c)     The Employee has seven (7) calendar days after signing this Agreement to
revoke Sections 7, 9, 10 and 11 of this Agreement (collectively, the “Specified
Sections”), which must be revoked in their entirety and as a group, and the
Specified Sections of this Agreement (as a group) will not be effective until
that revocation period has expired without exercise. The Employee agrees that in
order to exercise his right to revoke the Specified Sections of this Agreement
within such seven (7) day period, he must do so in a signed writing delivered to
the Company’s Legal Department by email sent to: legal@acelrx.com before the
close of business on the seventh calendar day after he signs this Agreement. If
the Employee timely revokes the Specified Sections of this Agreement, he will
not receive continued vesting of equity awards or other benefits under this
Agreement.

 

13.     Confidentiality of Agreement. After the execution of this Agreement by
the Employee, neither the Employee, his attorney, nor any person acting by,
through, under or in concert with them, shall disclose any of the terms of or
amount paid under this Agreement or the negotiation thereof to any individual or
entity; provided, however, that the foregoing shall not prevent such disclosures
by the Employee to his attorney, tax advisors and/or his spouse, or as may be
required by law. The Company agrees that it will not disclose the terms of or
amount paid under this Agreement to any individual or entity who does not have a
legitimate business need to know; provided, however, that the foregoing shall
not prevent such disclosures by the Company as may be required by law, including
without limitation, pursuant to any rule or regulation by the Securities and
Exchange Commission.

 

14.     No Filings. The Employee warrants that as of the date of execution of
this Agreement, he has not commenced, filed, participated in, offered testimony,
or assisted any investigation, hearing, or proceeding (including any
whistleblower proceeding) before any federal, state, or local government agency
relating to the Company. In addition, to the maximum extent permitted by law,
the Employee agrees that if any lawsuits or claims, charges or complaints are
made against the Company or the other Releasees with any local, state or federal
agency or court in whole or in part on his behalf, the Employee shall not be
entitled to recover any individual monetary relief or other individual remedies,
and that, if any such agency or court ever assumes jurisdiction over any such
lawsuit, claim, charge or complaint and/or any agency purports to bring any
legal proceeding, in whole or in part, on behalf of the Employee based upon
events occurring prior to the execution of this Agreement, the Employee will
request such agency or court to withdraw from and/or to dismiss the lawsuit,
claim, charge or complaint with prejudice.  The Employee further warrants that
he has disclosed, or will disclose prior to the execution of this Agreement, any
and all known or suspected violations of law.  Such disclosure must include how
he has firsthand knowledge of the known or suspected violation.  If the Employee
previously reported such known or suspected violation, such disclosure must also
include who the violation was previously reported to and how such violation has
not been cured. The Employee also agrees that to the maximum extent allowed by
law he will not induce, encourage, solicit or assist any other person or entity
to file or pursue any proceeding of any kind against the Company or the other
Releasees or voluntarily appear or invite a subpoena to testify in any such
legal proceeding. This Section 14 shall not prohibit the Employee from
challenging the validity of the ADEA release in Section 11 of this Agreement.

 

4

--------------------------------------------------------------------------------

 

 

15.     Confidential and Proprietary Information.

 

(a)     The Employee acknowledges that during the course of or related to his
employment with the Company he was provided access to certain confidential
and/or proprietary information regarding the Company and its business that is
not generally known outside of the Company and that would not otherwise have
been provided to him (collectively, “Confidential and Proprietary Information”).
Confidential and Proprietary Information includes, without limitation, the
following materials and information (whether or not reduced to writing and
whether or not patentable or protected by copyright): legal strategies and
advice; trade secrets; inventions; processes; formulae; programs; technical
data; financial information; research and product development; marketing and
advertising plans and strategies; customer identities, lists, and confidential
information about customers and their buying habits; confidential information
about prospects, suppliers, distributors, vendors, and key employees; personal
information relating to the Company’s employees; mailing and email lists; and
any other confidential, proprietary and or attorney-client privileged
information relating to the Company or its business. The Employee agrees that
the Confidential and Proprietary Information is the sole property of the
Company. The Employee further agrees that he will not disclose to any person or
use any such Confidential and Proprietary Information without the written
consent of the Company’s General Counsel. If the Employee is served with a
deposition subpoena or other legal process calling for the disclosure of
Confidential and Proprietary Information, or if he is contacted by any third
person requesting such information, he will notify the Company’s General Counsel
as soon as is reasonably practicable after receiving notice and will cooperate
with the Company in preventing or minimizing the disclosure thereof. The
Employee acknowledges that certain rights and obligations set forth in the
Employee’s Confidential Information and Invention Assignment Agreement (the
“Confidential Information Agreement”) extend beyond the Separation Date. In the
event that any provision of this Section 16(a) or any other provision of this
Agreement conflicts with the Confidential Information Agreement, the terms and
provisions of the section(s) providing the greatest protection to the Company
shall control.

 

(b)     The Employee represents and warrants that he has returned all files,
customer lists, financial information, mobile devices, computers (and related
passwords), and other property of the Company that were in his possession or
control without retaining either electronically stored or physical copies
thereof.    

 

(c)     Notwithstanding the confidentiality obligations set forth in this
Section 15 or elsewhere in this Agreement, the Employee understands that,
pursuant to the Defend Trade Secrets Act of 2016 (“DTSA”), the Employee will not
be held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that: (A) is made (i) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.  The
Employee further understands that if a court of law or arbitrator determines
that he misappropriated Company trade secrets willfully or maliciously,
including by making permitted disclosures without following the requirements of
the DTSA as detailed in this Section 15(c), then the Company may be entitled to
an award of exemplary damages and attorneys' fees against him.

 

5

--------------------------------------------------------------------------------

 

 

16.     Remedies. The Employee acknowledges that any misappropriation or misuse
of trade secrets or unauthorized disclosure of Confidential and Proprietary
Information of the Company, and any violation of Sections 13 and 15 of this
Agreement, will result in irreparable harm to the Company, and therefore, the
Company shall, in addition to any other remedies, be entitled to immediate
injunctive relief.

 

17.     Cooperation Clause. Apart from any consulting services the Employee is
requested to provide, for a period of one year after the Effective Date of this
Agreement, the Employee agrees to cooperate with the Company’s and its legal
counsel’s reasonable requests for information or assistance, including related
to the Company’s finance and accounting matters, any Company internal
investigation or review of compliance, legal or any other issues, response to
any lawfully served civil or criminal subpoenas, and defense of, or other
participation in, any administrative, judicial, or other proceeding arising from
any charge, complaint or other action which has been or may be filed relating to
the period during which the Employee was engaged in employment with the Company.
The Company agrees to reimburse the Employee for any reasonable expenses
incurred by the Employee in connection with such cooperation as long as the
parties have discussed and agreed upon the expense before it is incurred. The
Employee may retain independent counsel of his choice if he is personally named
in any legal action related to his employment with the Company, subject to the
prior written consent of the Company, which consent shall not be unreasonably
withheld. Except as required by law, or authorized in advance by the Company’s
General Counsel, the Employee will not communicate, directly or indirectly, with
any third party, including any person or representative of any group of people
or entity who is suing or has indicated that a legal action against the Company
or any of its directors or officers is being contemplated, concerning the
operations of the Company or the legal positions taken by the Company. Except as
required by law, if asked about any such individuals or matters, the Employee
shall say: “I have no comment,” and shall direct the inquirer to the Company’s
General Counsel. The Employee acknowledges that any violation of this Section 17
will result in irreparable harm to the Company and that the Company shall, in
addition to other available remedies, be entitled to immediate injunctive
relief.

 

18.     Non-disparagement. Except as required by law, the Employee agrees not to
disparage or otherwise publish or communicate derogatory statements about the
Company and any director, officer or employee and/or the products and services
of the Company to any third party. Except as required by law, the Company agrees
that its current directors and officers shall not disparage or otherwise publish
or communicate derogatory statements about the Employee to any third party.

 

6

--------------------------------------------------------------------------------

 

 

19.     Clawback. Notwithstanding any other provisions in this Agreement to the
contrary, any amount paid to Employee pursuant to this Agreement or any other
agreement or arrangement with the Company which is subject to recovery under any
law, government regulation or stock exchange listing requirement will be subject
to such deductions and clawback as may be required to be made pursuant to such
law, government regulation or stock exchange listing requirement (or any policy
adopted by the Company pursuant to any such law, government regulation or stock
exchange listing requirement).

 

20.     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without giving effect to
principles of conflict of laws.

 

21.     Arbitration. The parties hereto agree that any future dispute of any
nature whatsoever between them, including, but not limited to, any claims of
statutory violations, contract or tort claims, or claims regarding any aspect of
this Agreement, its formation, validity, interpretation, effect, performance or
breach, or any act which allegedly has or would violate any provision of this
Agreement (“Arbitrable Dispute”) will be submitted to arbitration in Marin
County, California, unless the parties agree to another location, before an
experienced employment arbitrator licensed to practice law in California and
selected in accordance with the employment arbitration rules of Judicial
Arbitration and Mediation Services, Inc. (“JAMS”), unless the parties agree to a
different arbitrator, as the exclusive remedy for any such Arbitrable Dispute.
Should any party to this Agreement hereafter institute any legal action or
administrative proceeding against the other with respect to any claim waived by
this Agreement or pursue any Arbitrable Dispute by any method other than said
arbitration, the responding party shall be entitled to recover from the
initiating party all damages, costs, expenses and attorneys’ fees incurred as a
result of such action. This Section 21 shall not restrict actions for equitable
relief by the Company for violation of Sections 13, 15, 17 and 18 of this
Agreement.

 

22.     Dispute-Related Attorneys’ Fees. Except as otherwise provided herein, in
any arbitration or other proceeding between the parties arising out of or in
relation to this Agreement, including any purported breach of this Agreement,
the prevailing party shall be entitled to an award of its costs and expenses,
including reasonable attorneys’ fees.

 

23.     Non-Admission of Liability. The parties understand and agree that
neither the payment of any sum of money nor the execution of this Agreement by
the parties will constitute or be construed as an admission of any wrongdoing or
liability whatsoever by any party.

 

24.     Severability. If any one or more of the provisions contained herein (or
parts thereof), or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity
and enforceability of any such provision in every other respect and of the
remaining provisions hereof will not be in any way impaired or affected, it
being intended that all of the rights and privileges shall be enforceable to the
fullest extent permitted by law.

 

25.     Entire Agreement. This Agreement represents the sole and entire
agreement among the parties, and, except as expressly stated herein, supersedes
all prior agreements, negotiations and discussions among the parties with
respect to the subject matters contained herein, including the Employment
Agreement.

 

7

--------------------------------------------------------------------------------

 

 

26.     Waiver. No waiver by any party hereto at any time of any breach of, or
compliance with, any condition or provision of this Agreement to be performed by
any other party hereto may be deemed a waiver of similar or dissimilar
provisions or conditions at the same time or at any prior or subsequent time.

 

27.     Amendment. This Agreement may be modified or amended only if such
modification or amendment is agreed to in writing and signed by duly authorized
representatives of the parties hereto, which writing expressly states the intent
of the parties to modify this Agreement.

 

28.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original as against any
party that has signed it, but all of which together will constitute one and the
same instrument.

 

29.     Assignment. This Agreement inures to the benefit of and is binding upon
the Company and its successors and assigns, but the Employee’s rights under this
Agreement are not assignable, except to his estate.

 

30.     Notice. All notices, requests, demands, claims and other communications
hereunder shall be in writing and shall be deemed to have been duly given (a) if
personally delivered; (b) if sent by email; or (c) if mailed by overnight or by
first class, certified or registered mail, postage prepaid, return receipt
requested, and properly addressed as follows:

 

 

If to the Employee:

Lawrence Hamel
***

***

Email: ***

 

 

If to the Company:

AcelRx Pharmaceuticals, Inc.

Attn: Legal Department
351 Galveston Drive

Redwood City, CA 94063
Email: legal@acelrx.com

 

 

Such addresses may be changed, from time to time, by means of a notice given in
the manner provided above. Notice will conclusively be deemed to have been given
when personally delivered (including, but not limited to, by messenger or
courier); or if given by mail, on the third day after being sent by first class,
certified or registered mail; or if given by Federal Express or other similar
overnight service, on the date of delivery; or if given by email during normal
business hours on a business day, when confirmation of transmission is indicated
by the sender’s machine; or if given by email at any time other than during
normal business hours on a business day, the first business day following when
confirmation of transmission is indicated by the sender’s machine. Notices,
requests, demands and other communications delivered to legal counsel of any
party hereto, whether or not such counsel shall consist of in-house or outside
counsel, shall not constitute duly given notice to any party hereto.

 

8

--------------------------------------------------------------------------------

 

 

EACH OF THE PARTIES ACKNOWLEDGES THAT HE/IT HAS READ THIS AGREEMENT, UNDERSTANDS
IT AND IS VOLUNTARILY ENTERING INTO IT, AND THAT IT INCLUDES A WAIVER OF THE
RIGHT TO A TRIAL BY JURY, AND, WITH RESPECT TO THE EMPLOYEE, HE UNDERSTANDS THAT
THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the dates
indicated below.

 

 

“Employee”  /s/ Lawrence Hamel    Lawrence Hamel       Dated:   April
3                   , 2020

 

 

   

“Company”  ACELRX PHARMACEUTICALS, INC.                 By: /s/ Vince Angotti   
                                      Name: Vince Angotti_______________        
Title: CEO                                             Dated: April
3,                            , 2020

 

9

--------------------------------------------------------------------------------

 

 

 

Exhibit A

 

AGREEMENT FOR CONSULTING SERVICES

 

This Consulting Services Agreement (“Agreement”) is made and entered into by and
between Lawrence Hamel (“CONSULTANT”) and AcelRx Pharmaceuticals, Inc.
(“ACELRX”). This Agreement shall be effective immediately following the
Separation Date (as defined in the Transition Agreement and General Release (the
“Transition Agreement”) entered into by and between Consultant and ACELRX) (the
“Effective Date”).

 

W I T N E S S E T H

 

WHEREAS, CONSULTANT has training, expertise and prior experience in development
and is in the business of providing consulting services to pharmaceutical
companies on an as needed basis; and

 

WHEREAS, ACELRX desires to retain the services of CONSULTANT to provide the
consulting services specified in this Agreement; and

 

WHEREAS, CONSULTANT desires to provide consulting services for the benefit of
ACELRX and its related entities using his knowledge, skills, experience and
abilities;

 

NOW THEREFORE, in consideration of the mutual promises contained herein, and
other good and valuable consideration, the parties hereto agree as follows:

 

ARTICLE I - SERVICES TO BE PROVIDED

 

A.      Nature of Services. CONSULTANT shall provide to ACELRX and/or its
related entities advice and assistance with respect to the projects set forth in
Exhibit A hereto (collectively, “Services”) on an as needed basis, up to a
maximum of 40 hours of Services each month during the term of this Agreement.

 

B.      Right of Control. CONSULTANT shall have exclusive control over the
means, manner, methods and processes by which the Services are performed.

 

C.      Non-exclusive Services. CONSULTANT may engage in such other consulting
services, business and/or commercial activities, as he desires during the term
of this Agreement.

 

ARTICLE II - COMPENSATION FOR SERVICES

 

A.      Fees. As payment and consideration for the Services to be provided and
promises made herein by CONSULTANT, ACELRX agrees to pay CONSULTANT the amount
of $174.19 for each hour of Services CONSULTANT is requested to provide and
provides to ACELRX (the “Fees”). CONSULTANT shall present an invoice for the
Services for the prior month by the fifth (5th) day of the month after the
services are provided. ACELRX will pay the Fees within fifteen (15) calendar
days after presentation of an invoice for the services by CONSULTANT, and
resolution of any issues related to the invoice.

 

 

1

--------------------------------------------------------------------------------

 

 

B.      Reimbursement of Authorized Expenses. ACELRX agrees to reimburse
CONSULTANT for all actual out-of-pocket expenses that are necessary for the
performance of CONSULTANT’s services under this Agreement, and are approved in
writing in advance by ACELRX’s Chief Financial Officer or his/her designee.

 

C.      Tax Obligations. CONSULTANT understands and agrees that all compensation
to which he is entitled under the Agreement shall be reported on an IRS Form
1099, and that he is solely responsible for all income and/or other tax
obligations, if any, including but not limited to all reporting and payment
obligations, if any, which may arise as a consequence of any payment under this
Agreement.

 

D.      No Benefits. CONSULTANT understands and agrees that since during the
Term of this Agreement he will not be an employee of ACELRX, he will not be
entitled to any of the benefits provided to employees of ACELRX, including, but
not limited to bonus plans; participation in retirement benefit plans beyond her
participation during his employment by ACELRX; holidays off with pay; vacation
time off with pay; paid leaves of absence of any kind; and insurance coverage of
any kind, specifically including, but not limited to, medical and dental
insurance, except to the extent he has elected to continue coverage under
ACELRX’s insurance plans under the provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1986 (“COBRA”), workers’ compensation insurance and state
disability insurance.

 

ARTICLE III - TERM AND TERMINATION

 

A.      Term of Agreement. This Agreement shall be in effect for a period of
eighteen (18) months from the Effective Date (the “Term”).

 

B.      Termination Prior to Expiration of Term. Either party hereto may
terminate this Agreement at any time without cause on thirty (30) days’ advance
written notice to the other. If ACELRX terminates the Agreement without cause
before the expiration of the Term, it shall pay CONSULTANT the amount he would
have received for 20 hours of Services each month for the remainder of the Term.
If CONSULTANT terminates the Agreement, ACELRX shall have no obligation to pay
any Fees for Services after the termination is effective.

 

ACELRX may terminate this Agreement for cause before the expiration of the Term
without any prior notice. “Cause” shall mean the commission of actions by
CONSULTANT that cannot be permitted to occur because of their impact on ACELRX
and/or its related entities, and the employees of those entities. Some examples
of such offensives are: breach of the promises made in Article IV, below;
unauthorized disclosure of confidential and/or proprietary information of the
ACELRX; unauthorized charges against accounts of ACELRX or any of its affiliated
entities; dishonesty; willful failure to carry out assignments; negligence; and
serious misconduct of any kind. In the event that ACELRX terminates this
Agreement for cause, CONSULTANT shall be paid the Fees earned through the
termination date. CONSULTANT shall not receive any other payments of any kind.

 

2

--------------------------------------------------------------------------------

 

 

This Agreement will terminate automatically without action on the part of any
party hereto if the Transition Agreement does not become effective on the eighth
calendar day after it has been executed by both of the parties thereto. If the
Agreement is terminated in accordance with the prior sentence, ACELRX shall have
no obligation to pay any Fees for Services after the termination is effective.

 

ARTICLE IV -- PROPRIETARY RIGHTS

 

A. No Impediments to Providing Consulting services. CONSULTANT represents that
he is not party to any agreement with any individual or business entity,
including any relating to protection of alleged trade secrets or confidential
business information that would prevent him from providing the consulting
services required under this Agreement or that would be violated by the
providing of said services.

 

B. Confidential Information. CONSULTANT acknowledges that during the term of
this Agreement he will have access to and learn certain confidential and
proprietary information and/or trade secrets regarding the business of ACELRX
and its related entities, including, but not limited to, information about
ACELRX’s business plans, company finances, and the skills and qualifications of
ACELRX employees (collectively, “Confidential Information”).

 

C. Restrictions on Use and Disclosure of Confidential Information. CONSULTANT
agrees to hold all Confidential Information in trust and in the strictest of
confidence, and to protect the Confidential Information from disclosure, except
as required to perform the Services hereunder. CONSULTANT further agrees that he
will not, directly or indirectly, use, publish, disseminate or otherwise
disclose any Confidential Information to any third party without the prior
written consent of ACELRX, which may be withheld in its absolute discretion. The
promises in the Agreement to protect Confidential Information are in addition to
and not in lieu of the post-employment promises in CONSULTANT’s Confidential
Information and Invention Assignment Agreement from the period he was employed
by ACELRX.

 

D. Return of Property. CONSULTANT agrees not to remove any property of ACELRX or
its related entities from their premises without express written permission, and
to return all such property, including computer data, written materials provided
to or obtained during the term of this Agreement, customer and supplier address
lists, and any other items of value at the time this Agreement is terminated.

 

E. No Solicitation of Customers and Vendors.   CONSULTANT further agrees that,
during the term of this Agreement and for a period of one year after the
termination of it, he will not directly or indirectly, either on his own behalf
or on behalf of any other person or entity, use any Confidential Information to
attempt to persuade or solicit any customer or vendor of ACELRX or its related
entities to cease to do business or to reduce the amount of business which any
such customer or vendor has customarily done or contemplates doing with them, or
to expand the customer’s or vendor’s business with a competitor of ACELRX or its
related entities.

 

3

--------------------------------------------------------------------------------

 

 

F. No Solicitation of Employees and Other Consultants. CONSULTANT further
agrees, that during the term of this Agreement and for a period of one year
after its termination, he will not directly or indirectly, either on his own
behalf or on behalf of any other person or entity, attempt to persuade or
solicit any person who is an employee or consultant of ACELRX or its related
entities to terminate such employment or consulting relationship. In addition,
CONSULTANT agrees that after the termination of this Agreement he will not seek
to obtain or misappropriate any of the Confidential Information of ACELRX or its
related entities from any of their current or former employees and consultants.

 

G. Violations. CONSULTANT agrees that ACELRX and its related entities would be
irreparably harmed by any actual or threatened violation of the promises in this
Article IV, and therefore, that, in addition to other remedies, ACELRX and its
related entities will be entitled to an injunction prohibiting CONSULTANT from
committing any such violations.

 

ARTICLE V -- MISCELLANEOUS PROVISIONS

 

A. Independent Contractor Status. CONSULTANT understands and agrees that he is
an independent contractor and not an employee of ACELRX and that he shall not
become an employee of ACELRX by virtue of the performance of the services called
for under this Agreement.

 

B. Subconsultants and Other Consultants. CONSULTANT is not authorized to engage
the services of subconsultants, vendors or other consultants on behalf of ACELRX
or its related entities, unless he has obtained written authorization from
ACELRX to do so in advance. To the extent such advance authorization has been
obtained, ACELRX will pay for the services provided by such subconsultants,
vendors and/or other consultants.

 

D. Employees. To the extent CONSULTANT has any employees as of the date he signs
this Agreement or hires any employees during the Term of this Agreement,
CONSULTANT understands and agrees that all such employees shall be his employees
only, and that ACELRX shall not be an employer of the employees. ACELRX shall
have no responsibility for providing and shall not provide directions,
instructions or supervision to any of CONSULTANT’s employees. Only CONSULTANT
shall provide such directions, instructions and supervision. In addition, all
decisions with respect to the employment of CONSULTANT’s employees, if any,
shall be made solely and exclusively by CONSULTANT. ACELRX shall have no
responsibility for or input into such decisions. CONSULTANT hereby agrees to
indemnify, defend and hold ACELRX harmless from and against any costs, losses,
damages, obligations, liabilities and expenses, including attorneys’ fees,
arising from or in connection with any claim asserted by any of CONSULTANT’s
employees against ACELRX based on the employees’ employment with CONSULTANT,
such as claims for discrimination in employment, harassment, retaliation,
violation of statutory law, and wrongful termination.

 

4

--------------------------------------------------------------------------------

 

 

E. No Purchases. CONSULTANT shall not purchase materials or supplies for the
accounts of ACELRX or its related entities, or otherwise hold himself out as
being authorized to make purchases for which ACELRX or its related entities
would be billed directly by the seller of the materials or supplies, unless such
purchase is authorized in writing by ACELRX in advance.

 

F. Compliance with Governmental Requirements. CONSULTANT will maintain in force
and/or secure all required licenses, permits, certificates and exemptions
necessary for the performance of his services under this Agreement, and at all
times shall comply with all applicable federal, state and local laws,
regulations and orders.

 

G. Indemnification. CONSULTANT shall indemnify and hold ACELRX and its related
entities, and the directors, officers, agents, representatives and employees of
all such entities, harmless from and against any and all liabilities, losses,
damages, costs, expenses, causes of action, claims, suits, legal proceedings and
similar matters, including without limitation reasonable attorneys’ fees,
resulting from or arising out of the failure of CONSULTANT or any of his
employees to comply with and perform fully the obligations hereunder, or
resulting from any act or omission on the part of CONSULTANT, provided however
that the indemnification shall not apply to any good faith action on the part of
CONSULTANT that is within the scope of this Agreement. If any cause of action,
claim, suit or other legal proceeding is brought against CONSULTANT in
connection with any Services rendered under this Agreement, CONSULTANT shall
promptly notify ACELRX upon learning of any such proceeding.

 

ACELRX shall indemnify and hold CONSULTANT and his agents, employees,
representatives and heirs, harmless from and against any and all liabilities,
losses, damages, costs, expenses, causes of action, claims, suits, legal
proceedings and similar matters, including without limitation reasonable
attorneys’ fees, resulting from or arising out of the performance of any act
specifically requested or authorized by ACELRX in connection with this
Agreement. This promise does not apply to any actions arising out of or in
connection with CONSULTANT’s operation of any motor vehicle. If any cause of
action, claim, suit or other legal proceeding is brought against ACELRX in
connection with any services provided by CONSULTANT under this Agreement, ACELRX
shall promptly notify CONSULTANT upon learning of any such proceeding.

 

H. Notices. Any and all notices and other communications hereunder shall have
been deemed to have been duly given when delivered personally or 48 hours after
being emailed or mailed by overnight mail or certified or registered mail,
return receipt requested, postage prepaid, in the English language, to the email
or physical address set forth below the signature of each of the parties hereto
or to such other address as either of the parties hereto may from time-to-time
designate to the other party in writing.

 

5

--------------------------------------------------------------------------------

 

 

I. Waiver. No purported waiver by either party hereto of any provision of this
Agreement or of any breach thereof shall be deemed a waiver of such provision or
breach unless such waiver is in writing signed by the party making such waiver.
No such waiver shall be deemed to be a subsequent waiver of such provision or
waiver of any subsequent breach of the same or any other provision hereof.

 

J. Severability. The provisions of this Agreement are severable, and if any part
of it is found to be unenforceable, the other paragraphs shall remain fully
valid and enforceable.

 

K. Arbitration. This Agreement shall in all respects be interpreted and governed
by and under the laws of the State of California. Any dispute between the
parties hereto, including any dispute regarding any aspect of this Agreement or
any act which allegedly has or would violate any provision of this Agreement or
any law (hereinafter “Arbitrable Dispute”), shall be submitted to arbitration in
Redwood City, California, which CONSULTANT represents is an acceptable location
to him, unless the parties agree to another location, before an experienced
arbitrator licensed to practice law in California and selected in accordance
with the commercial arbitration rules of Judicial Arbitration and Mediation
Services, Inc. (“JAMS”), or such other service or independent arbitrator as the
parties may agree upon, as the exclusive remedy for any such claim or Arbitrable
Dispute. The decision of the arbitrator shall be final, conclusive and binding
upon the parties. Should any party to this Agreement pursue any Arbitrable
Dispute by any method other than said arbitration, the responding party shall be
entitled to recover from the initiating party all damages, costs, expenses and
attorneys’ fees incurred as a result of such action. This section shall not
restrict the right of ACELRX to go to court seeking injunctive relief for a
violation of Article IV of this Agreement, pending the outcome of an arbitration
proceeding.

 

L. Sole and Entire Agreement. This Agreement sets forth the entire agreement
between the parties hereto pertaining to the subject matter hereof, and fully
supersedes any and all prior agreements or understandings between the parties
hereto, whether written or oral, pertaining to the subject matter hereof. No
change in, modification of, or addition, amendment or supplement to this
Agreement shall be valid unless set forth in writing and signed and dated by
each of the parties hereto subsequent to the execution of this Agreement.

 

DATED: _______________, 2020

 

DATED: _______________, 2020

           

LAWRENCE HAMEL

 

ACELRX PHARMACEUTICALS, INC.

           

Email:

   

By:

                Address:     Email:                       Address:    

 

6

--------------------------------------------------------------------------------

 

 

Exhibit A

Projects

 

***

 

1

 